DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant's claim priority for foreign applications JP 2019-034651, filed on 02/27/2019.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/21/2021 and 02/26/2020 are being considered by the examiner.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a drive force transmitting mechanism” in claim 1 and 7
“right rotational force transmitting mechanism” in claims 1, 2, 5 and 7
“left rotational force transmitting mechanism” in claims 1, 2, 5 and 7.
“a right contact portion” in claims 1, 3 and 7
“a left contact portion” in claims 1, 3 and 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon reviewing the specification Figs. 1-3 and page 7 “The drive force transmitting  mechanism 22 includes a travel motor 24 and a drive-side reduction gear (speed reducer) 26. The four sets of drive mechanisms 20 are separated into two groups, which are arranged respectively10 on the left and right of the center line C. The two sets of drive mechanisms 20 on the left side and the two sets of drive mechanisms 20 on the right side are arranged to be linearly symmetric, with the center line C as the axis.”
And pages 8-9 “The transport robot 12 may include an auxiliary wheel along with the omnidirectional20 wheels 28, in order to stabilize the orientation in the 
horizontal direction. The right load-bearing mechanism 30R includes the right 
rotational force transmitting mechanism 32R, the right lifting arm 42R, and the right contact portion 48R. The left25 load-bearing mechanism 30L includes the left rotational 
force transmitting mechanism 32L, the left lifting arm 42L, and the left contact portion 48L. The right load-bearing- 8 - mechanism 30R and the left load-bearing mechanism 30L are arranged to be linearly symmetrical, with the center line C as the axis. The right rotational force transmitting mechanism 32R and the left rotational force transmitting 
5 mechanism 32L each include a loading motor 34, a brake 36, a loading-side speed reducer 38, and a link member 40.”


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1.
Cao (CN107878420) and Mutsu (JPH08028085) both separately and combined do not teach “A vehicle transport apparatus configured to transport a vehicle by lifting up wheels of the vehicle, comprising: a first robot configured to enter underneath the vehicle, lift up front wheels of the vehicle, and travel; and a second robot configured to enter underneath the vehicle, lift up rear wheels of the vehicle, and travel, 
wherein the first robot and the second robot each include: 
omnidirectional wheels configured to cause a body to freely travel and turn omnidirectionally, by operating in cooperation with each other; 
a drive force transmitting mechanism configured to transmit a drive force to the omnidirectional wheels; 
a right contact portion configured to contact a contact surface on one of a front side and a back side of one wheel of the wheels; 
a right lifting arm configured to be freely rotationally movable between a right storage position at which a tip thereof points toward a center of the body in a width direction and a right expanded position at which the tip points toward a right side of the body in the width direction, and lift up the one wheel by drawing near the right contact portion while in contact with a contact surface on another of the front side and the back side of the one wheel at the right expanded position; 
a left contact portion configured to contact a contact surface on one of a front side and a back side of another wheel of the wheels; 
a left lifting arm configured to be freely rotationally movable between a left storage position at which a tip thereof points toward the center of the body in the width direction and a left expanded position at which the tip points toward a left side of the body in the width direction, and lift up the other wheel by drawing near the left contact portion while in contact with a contact surface on another of the front side and the back side of the other wheel at the left expanded position;  
a right rotational force transmitting mechanism configured to transmit a rotational force to the right lifting arm; and a left rotational force transmitting mechanism configured to transmit a rotational force to the left lifting arm.” as recited in claim 1.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make oblivious the Applicant's claimed invention. 
And the dependent claims 2-7 are allowable for depending upon allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667